DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Shin (US 2016/0321995 A1, Published November 3, 2016) discloses a pixel comprising: 
a first transistor including a gate electrode connected to a first node, a first electrode connected to a second node, and a second electrode connected to a third node (Shin at Fig. 2, T1); 
a second transistor including a gate electrode configured to receive a first gate signal, a first electrode configured to receive a first data voltage, and a second electrode connected to the second node (Shin at Fig. 2, T2); 
a third transistor including a gate electrode configured to receive the first gate signal, a first electrode connected to the first node, and a second electrode connected to the third node (Shin at Fig. 2, T3); 
a fourth transistor including a gate electrode configured to receive the first gate signal, a first electrode connected to the first node, and a second electrode connected to a fourth node (Shin at Fig. 2, T4-1); 
a fifth transistor including a gate electrode configured to receive a first emission control signal, a first electrode configured to receive a first power supply voltage, and a second electrode connected to the second node (Shin at Fig. 2, T5); 
a sixth transistor including a gate electrode configured to receive the first emission control signal, a first electrode connected to the third node, and a second electrode connected to a fifth node (Shin at Fig. 2, T6); 
a seventh transistor including a gate electrode configured to receive a second gate signal, a first electrode configured to receive an initialization voltage, and a second electrode connected to the fifth node (Shin at Fig. 2, T7, ELVDD_V is analogous to an initialization voltage); 
an eighth transistor including a gate electrode…, a first electrode connected to the fourth node, and a second electrode configured to receive the initialization voltage (Shin at Fig. 2, T4-2); 
a first capacitor including a first electrode configured to receive the first power supply voltage and a second electrode connected to the first node (Shin at Fig. 2, Cst); and 
a light emitting element including a first electrode connected to the fifth node and a second electrode configured to receive a second power supply voltage (Shin at Fig. 2, T1, cathode of OLED).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  the gate electrode configured to receive a second data voltage.

As to claim 11, Shin (US 2016/0321995 A1, Published November 3, 2016) discloses a display device comprising: 
a display panel including a plurality of pixels; and a panel driver configured to drive the display panel (Shin at Fig. 1), 
wherein each of the pixels includes: a light emitting element (Shin at Fig. 2, OLED); 
a switching transistor to which a data voltage is applied in response to a gate signal (Shin at Fig. 2, T2); 
a first capacitor configured to store the data voltage when the switching transistor is turned on in response to the gate signal (Shin at Fig. 2, Cst); 
a driving transistor configured to allow a driving current corresponding to the data voltage stored in the first capacitor to flow to the light emitting element (Shin at Fig. 2, T1); and 
a voltage control transistor configured to… and to adjust a voltage level of the first capacitor based on a difference between the voltage level of the first capacitor and a level of the data voltage received through the gate electrode (Shin at Fig. 2, T4-2 is analogous to a voltage control transistor).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  the voltage control transistor configured to receive the data voltage through a gate electrode of the voltage control transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/02/2022